UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

AMBER ANN FLINDERS, Case No. 1:18-cv-770

Plaintiff, Barrett, J.

Litkovitz, M.J.

vs.
COMMISSIONER OF REPORT AND
SOCIAL SECURITY, RECOMMENDATION

Defendant.

Plaintiff Amber Ann Flinders brings this action pursuant to 42 U.S.C. § 405(g) for
judicial review of the final decision of the Commissioner of Social Security (“Commissioner”)
denying her application for disability insurance benefits (“DIB”). This matter is before the Court
on plaintiffs statement of errors (Doc. 14), the Commissioner’s response in opposition (Doc.
20), and plaintiff's reply memorandum. (Doc. 23).

I. Procedural Background

Plaintiff protectively filed her application for DIB on January 22, 2015, alleging
disability since April 24, 2014 due to fibromyalgia, migraines, upper and lower back pain,
nausea, vomiting, severe stomach pain, asthma, arthritis, anxiety, depression, obesity,
pneumonia, and antibiotic resistant sinus infection. The application was denied initially and
upon reconsideration. Plaintiff, through counsel, requested and was granted a de novo hearing
before administrative law judge (“ALJ”) Christopher S. Tindale. Plaintiff and a vocational
expert (“VE”) appeared and testified at the ALJ hearing on August 30, 2017. On April 16, 2018,
the ALJ issued a decision denying plaintiff's DIB application. On September 12, 2018, the
Appeals Council denied plaintiff's request for review, making the decision of ALJ Tindale the

final administrative decision of the Commissioner.
II. Analysis

A. Legal Framework for Disability Determinations

To qualify for disability benefits, a claimant must suffer from a medically determinable
physical or mental impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than 12 months. 42 U.S.C. § 423(d)(1)(A).
The impairment must render the claimant unable to engage in the work previously performed or
in any other substantial gainful employment that exists in the national economy. 42 U.S.C. §
423(d)(2).

Regulations promulgated by the Commissioner establish a five-step sequential evaluation
process for disability determinations:

1) If the claimant is doing substantial gainful activity, the claimant is not disabled.

2) If the claimant does not have a severe medically determinable physical or mental

impairment — i.e., an impairment that significantly limits his or her physical or

mental ability to do basic work activities — the claimant is not disabled.

3) If the claimant has a severe impairment(s) that meets or equals one of the listings

in Appendix 1 to Subpart P of the regulations and meets the duration requirement,

the claimant is disabled.

4) If the claimant’s impairment does not prevent him or her from doing his or her
past relevant work, the claimant is not disabled.

5) If the claimant can make an adjustment to other work, the claimant is not
disabled. Ifthe claimant cannot make an adjustment to other work, the claimant is
disabled.
Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citing 20 C.F.R. §§
404.1520(a)(4)(i)-(v), 404.1520(b)-(g)). The claimant has the burden of proof at the first four
steps of the sequential evaluation process. /d.; Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 548

(6th Cir. 2004). Once the claimant establishes a prima facie case by showing an inability to

2
perform the relevant previous employment, the burden shifts to the Commissioner to show that
the claimant can perform other substantial gainful employment and that such employment exists

in the national economy. Rabbers, 582 F.3d at 652; Harmon v. Apfel, 168 F.3d 289, 291 (6th

Cir. 1999),
B. The Administrative Law Judge’s Findings

The ALJ applied the sequential evaluation process and made the following findings of

fact and conclusions of law:

1. The [plaintiff] meets the insured status requirements of the Social Security Act
through December 31, 2019.

2. The [plaintiff] has not engaged in substantial gainful activity since April 25,
2014, the alleged onset date (20 CFR 404.1571, et seq.).

3. The [plaintiff] has the following severe impairments: seizures; migraines;
disorders of the spine; asthma; obesity; mood disorder; and anxiety disorder (20
CFR 404.1520(c)).

4. The [plaintiff] does not have an impairment or combination of impairments that
meets or medically equals the severity of one of the listed impairments in 20 CFR
Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).

5. After careful consideration of the entire record, the [ALJ] finds that the
[plaintiff] had the residual functional capacity [(“RFC’)] to perform light work as
defined in 20 CFR 404.1567(b) except she can frequently climb ramps and stairs,
but occasionally climb ladders, ropes, or scaffolds, and can frequently stoop, kneel,
crouch, and crawl. The [plaintiff] can have no exposure to dangerous hazards such
as unprotected heights. She must avoid concentrated exposure to pulmonary
irritants such as fumes, odors, dusts, gases, and poor ventilation. She is limited to
simple, routine tasks in a work environment free of fast production rate or pace
work. She can have occasional contact with the public, [and] frequent contact with
supervisors, and co-workers. She is limited to only occasional changes in the work
setting and only occasional decision making required.

6. The [plaintiff] is unable to perform any past relevant work (20 CFR 404.1565).!

 

' Plaintiff has past relevant work as an EEG technician, a medium, skilled job, performed at a heavy level of
exertion and a therapeutic program aide, a light, skilled position, performed at a medium level of exertion. (Tr.
20-21, 121).

3
7. The [plaintiff] was born [in] .. . 1975 and was 38 years old, which is defined as
a younger individual age 18-49, on the alleged disability onset date (20 CFR
404.1563).

8. The [plaintiff] has a high school education and is able to communicate in English
(20 CFR 404.1564).

9. Transferability of job skills is not material to the determination of disability
because using the Medical-Vocational Rules as a framework supports a finding that
the [plaintiff] is “not disabled,” whether or not the [plaintiff] has transferable job
skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

10. Considering the [plaintiff]’s age, education, work experience, and residual
functional capacity, there are jobs that exist in significant numbers in the national
economy that the [plaintiff] can perform (20 CFR 404.1569 and 404.1569(a)).?

11. The [plaintiff] has not been under a disability, as defined in the Social Security
Act, from April 25, 2014, through the date of this decision (20 CFR 404.1520(g)).

(Tr. 12-22).

C. Judicial Standard of Review

Judicial review of the Commissioner’s determination is limited in scope by 42 U.S.C. §
405(g) and involves a twofold inquiry: (1) whether the findings of the ALJ are supported by
substantial evidence, and (2) whether the ALJ applied the correct legal standards. See Blakley v.
Comm ¥ of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see also Bowen v. Comm’r of Soc. Sec.,
478 F.3d 742, 745-46 (6th Cir. 2007).

The Commissioner’s findings must stand if they are supported by “such relevant evidence
as a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales,
402 U.S. 389, 401 (1971) (citing Consolidated Edison Co. v. N.L.R.B., 305 U.S. 197, 229

(1938)). Substantial evidence consists of “more than a scintilla of evidence but less than a

 

* The ALJ relied on the VE’s testimony to find that plaintiff would be able to perform the requirements of
representative light, unskilled jobs such as router, with 54,000 jobs in the national economy; cafeteria attendant,
with 60,000 jobs in the national economy; and label coder, with 20,000 jobs in the national economy. (Tr. 21-22,

122).
preponderance. ...” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). In
deciding whether the Commissioner’s findings are supported by substantial evidence, the Court
considers the record as a whole. Hephner v. Mathews, 574 F.2d 359 (6th Cir. 1978),

The Court must also determine whether the ALJ applied the correct legal standards in the
disability determination. Even if substantial evidence supports the ALJ’s conclusion that the
plaintiff is not disabled, “a decision of the Commissioner will not be upheld where the SSA fails
to follow its own regulations and where that error prejudices a claimant on the merits or deprives
the claimant of a substantial right.” Rabbers, 582 F.3d at 651 (quoting Bowen, 478 F.3d at 746).
See also Wilson, 378 F.3d at 545—46 (reversal required even though ALJ’s decision was
otherwise supported by substantial evidence where ALJ failed to give good reasons for not
giving weight to treating physician’s opinion, thereby violating the agency’s own regulations).
D. Medical Evidence

1, Medical Records

Plaintiff began treating with pain management specialist, Dr. Mitchell Simons, at the
Greater Cincinnati Pain Management Centers in May 2013. (Tr. 779-91, 857). She complained
of head, neck, shoulder, low back and hip pain. Plaintiff reported her pain was aggravated by
rising from a chair, bending, carrying, climbing stairs, lifting, exercising, pushing, pulling,
repetitive motion, sitting, standing, stooping, walking uphill, and walking. Dr. Simons found
trigger point tenderness in the occipital region, head and neck, and the thoracic and lumbar
paraspinal muscles. Plaintiff exhibited increased pain with flexion, extension, and side bending
of the cervical, thoracic and lumbar spine. She also exhibited cervical, thoracic and lumbar facet
joint tenderness. Her straight leg raise test was negative, her bilateral sacroiliac joint was tender,
and her extremities were within normal limits. Plaintiffs cranial nerves were grossly intact.

Plaintiff had a normal gait and station and normal sensory function. Dr. Simons assessed

5
occipital neuralgia, thoracic spondylosis, migraine headache, lumbar spondylosis, myofascial
pain, and depression. Dr. Simons updated her medication. (Tr. 779).

In July 2013, an MRI of the lumbar spine showed mild lower lumbar facet arthropathy at
L4-L5, L5-S1 on the left. (Tr. 858). Plaintiff had unremarkable lumbar discs and no localized
disc herniation producing any direct neural impingement. (/d.). On July 15, 2013, Dr. Simons
noted that the MRI results “certainly would describe her low back pain that refers into her
thighs.” (Tr. 775). Dr. Simons noted that plaintiff had myofascial tenderness in the lumbar
paraspinal muscles, increased pain with flexion and extension of the lumbar spine, lumbar facet
joint tenderness, cervical facet joint tenderness, and increased pain with flexion and extension of
the cervical spine. (/d.). Dr. Simons assessed occipital neuralgia, lumbar spondylosis,
myofascial pain, and depression. (/d.). Plaintiff continued to treat with the Greater Cincinnati
Pain Management Centers throughout 2013, 2014, and 2015. (Tr. 737-773).

In April 2015, plaintiff reported her pain level at a 4-5/10. On examination, Karen
Buddendeck, CNP, found that plaintiff had occipital tenderness bilaterally and increased pain
with flexion/extension of her cervical spine and lumbar spine. (Tr. 991). Plaintiff was approved
for a left denervation at L3-4-5. (/d.). In May 2015, plaintiff reported that her medication
provided 50-60% relief, and she was minimally active and had a fair mood, fair walking ability,
fair ability to complete activities of daily living, and a fair quality of life. (Tr. 990). In June
2015, Dr. Simons noted that the left side denervation helped plaintiff quite a bit, but she
continued to report pain in her head, neck, and shoulders. (Tr. 988). Dr. Simons noted that he
would consider a right side denervation if there was a positive result from the test block. (/d.).
In August 2015, plaintiff reported her head, neck, shoulder and low back pain-level as 4-5 on a
10-point scale. On examination, she exhibited myofascial tenderness in the trapezius muscle and

increased pain with range of motion in her cervical spine and lumbar spine. (Tr. 985). Dr.

6
Simons noted that he would request an L-3-4-5 right denervation at the medial branches as
plaintiff had a successful diagnostic facet nerve block. (/d.). Plaintiff continued to treat with Dr.
Simons through at least January 2016.

Plaintiff consulted with neurologist, Dr. Tamer Abou-Elsaad, M.D., at Mercy Health
Partners in April 2016 for new onset seizures, noting that she had a history of migraines that
were controlled with medications. Dr. Abou-Elsaad noted that plaintiff was witnessed to have an
episode of generalized motor seizure at work. On examination, she exhibited 2/4 reflexes,
normal gait/posture, normal sensation to all modalities, no pronator drift, no dysmetria, 5/5
strength in all extremities, and normal tone, and she was alert and oriented x4. Dr. Abou-Elsaad
ordered an MRI and EEG and told plaintiff that she was not permitted to drive until cleared. (Tr.
1041-42). Plaintiff underwent an MRI of her brain on April 27, 2016, due to “[n]ew onset
seizure.” The MRI revealed avidly enhancing mass over the left parietal convexity, likely
reflecting meningioma. (Tr. 1054-56). An EEG was within normal limits. (Tr. 1020).

During a follow-up in June 2016, plaintiff described three episodes of possible seizures.
Dr. Abou-Elsaad assessed new onset seizures, possible epilepsy versus nonepileptic seizures,
with no clear triggers; left parietal benign meningioma, which was not likely the cause of her
seizures; chronic depression; chronic pain; and chronic migraines with aura. (Tr. 1046-47).

On July 27, 2016, plaintiff returned to Dr. Abou-Elsaad following another seizure when
she became acutely poorly responsive. (Tr. 1051). Dr. Abou-Elsaad noted that plaintiff's family
was concerned about her memory and living by herself. (/d.). Dr. Abou-Elsaad noted that she
was on Keppra and denied any side effects from the medication. Dr. Abou-Elsaad increased
Keppra slowly over the two weeks and advised plaintiff not to drive. Dr. Abou-Elsaad also

advised plaintiff and her family that she should not be living by herself for now. (Tr. 1052).
When seen in September 2016, plaintiff reported experiencing no new seizures, denied
any side effects from Keppra, reported that she was still taking Imitrex, and denied daily
headaches. (Tr. 1262). Dr. Abou-Elsaad noted that plaintiff's last seizure was three months
prior, and a repeat MRI of the brain showed stable small left parietal meningioma. (/a@.). Dr.
Abou-Elsaad noted that plaintiff could resume driving in two months. (Tr. 1263). During a
follow-up appointment in January 2017, plaintiff and her family expressed concerns about
plaintiff's increasing confusion at home. They reported that she seemed to be more spacey and
not following directions at times. They also reported that she had a few episodes of slurred
speech at home but had no weakness, numbness, blackout, or seizure-like activity. She was on
multiple medications for chronic insomnia, depression, and seizures, with no recent changes.
(Tr. 1267). During a mental status examination, Dr. Abou-Elsaad found that plaintiff was
oriented to person, place, problem, and time; she had fluent speech; she was aware of recent and
remote events; she had a good fund of knowledge; and she had normal attention span and
concentration. (Tr. 1269). Examination of plaintiff's cranial nerves revealed that her visual
fields were full to confrontation; pupils were equal, round, and reactive to light; and extra ocular
movements were intact. Dr. Abou-Elsaad found no nystagmus; her facial sensation was intact to
pin prick and light touch; and her facial strength and movements were intact and symmetric.
Plaintiff's hearing was intact to finger rub bilaterally; palate elevation was symmetric; shoulder
shrug was intact; and tongue movements were normal. (/d.). Dr. Abou-Elsaad assessed possible
seizure disorder (possible epilepsy versus nonepileptic seizures), which was controlled on
Keppra. Dr. Abou-Elsaad also assessed musculoskeletal changes, encephalopathy, and slurred
speech. Dr. Abou-Elsaad reduced plaintiff's dose of Keppra. Dr. Abou-Elsaad also found that

plaintiff's left parietal benign meningioma was less likely the cause of her seizure as it was stable

from her last brain MRI. (Tr. 1270).
In March 2017, plaintiff's CT scan showed minimal to mild paraspinal sinus disease but
otherwise normal findings. (Tr. 1389). In May 2017, a brain MRI showed left fronto parietal
convexity meningioma measuring up to 1.2 cm with minimal adjacent mass effect and no
vasogenic edema. (Tr. 1432).

Plaintiff was referred to counseling by her primary care physician. She received
counseling in February and March 2015 at Mercy Health Physicians Counseling and Social
Services and reported problems with depression and anxiety. (Tr. 886-900). Plaintiff reported
that she treated for six months with a psychiatrist for anxiety and depression but found that it was
not helpful. (Tr. 888). On mental status examination, she was oriented x3, with normal mood,
affect, behavior, judgment, and thought content. (Tr. 890). Plaintiff was assessed with
generalized anxiety disorder. She was given a provisional diagnosis for major depression,
recurrent, moderate and met the criteria for early onset dysthymic disorder. (Tr. 889).

2. Medical Opinions of Record

Dr. Richard Sexton, Ph.D., conducted a psychological consultative evaluation on June 2,
2015. (Tr. 902-09). Plaintiff reported to Dr. Sexton that she was seeking mental disability
benefits due to physical and emotional problems. (Tr. 902). Plaintiff described her current
mental syndrome as “depressed, anxious, frustrated, mood, angry, and irritable.” (Tr. 904).
During the mental status examination, plaintiff established a workable relationship with the
examiner, was cooperative, and exhibited no eccentric behavior, impulsivity, or compulsivity.
(/d.). Her facial expression and prevailing mood suggested anxiety and depression. (Tr. 904-
05). Plaintiff demonstrated some difficulty with hypothetical problem-solving and judgment.
(Tr. 906). Dr. Sexton assessed depressive disorder and anxiety disorder. (/d.). Dr. Sexton
opined that plaintiff is expected to be able to understand and apply instructions in the work

setting consistent with average intellectual functioning, and she may experience a subjective

9
sense of reduced effectiveness in the area when depressive and anxious symptoms increase, but
objective changes in a level prompting performance concerns by others are not to be expected.
Dr. Sexton also opined that plaintiff has no limitations in her ability to conform to social
expectations in a work setting, and she is expected to respond appropriately to work place
pressures. (Tr. 908-09).

In May 2015, state agency physician, Dr. James Cacchillo, D.O., reviewed plaintiff's file
on initial consideration. Dr. Cacchillo opined that plaintiff could lift and carry 20 pounds
occasionally and 10 pounds frequently; stand and/or walk for about 6 hours in an 8-hour
workday; and sit for about 6 hours in an 8-hour workday. (Tr. 139). Dr. Cacchillo based
plaintiff's exertional limitations on “chronic pain/fibromyalgia.” (/d.). Plaintiff was also limited
to frequent climbing of ramps/stairs, stooping, and crouching, and occasional climbing of
ladders, ropes, and scaffolds. (/d.). In September 2015, Dr. Gary Hinzman, M.D., reviewed
plaintiff's file upon reconsideration and affirmed Dr. Cacchillo’s assessment, adding the
environmental limitations of avoiding moderate exposure to unprotected heights due to
plaintiff's obesity. (Tr. 152-54).

State agency psychologist, Dr. Kristen Haskins, Psy.D., reviewed plaintiff's file in July
2015. Dr. Haskins concluded that plaintiff was mildly restricted in activities of daily living;
experienced no difficulties in maintaining social functioning; had mild difficulties in maintaining
concentration, persistence, or pace; and had no episodes of decompensation of extended
duration. (Tr. 137). Dr. Haskins opined that plaintiff was expected to be able to understand and
apply instructions in the work setting consistent with average intellectual functioning. Dr.
Haskins further opined that plaintiff may experience a subjective sense of reduced effectiveness
in the area when depressive and anxious symptoms increase, but objective changes in a level

prompting performance concerns by others were not to be expected. Dr. Haskins found that

10
plaintiff had no limitations in her ability to conform to social expectations in a work setting and
was expected to respond appropriately to workplace pressures. Dr. Haskins opined that
plaintiff's psychological impairments were not severe. (/d.). State agency psychologist, Dr.
Bruce Goldsmith, Ph.D., reviewed plaintiff's file upon reconsideration in September 2015 and
affirmed Dr. Haskins’s assessment. (Tr. 144-51).

E. Specific Errors

On appeal, plaintiff argues that: (1) the ALJ failed to appropriately weigh her treating
sources’ opinions; (2) the ALJ improperly concluded that her testimony and subjective
complaints were inconsistent with the medical evidence of record; (3) the ALJ failed to comply
with SSR 02-01p in considering the impact of plaintiff's obesity on her ability to work: (4) the
ALJ failed to properly evaluate her RFC; and (5) the ALJ improperly equated plaintiff’ s
activities of daily living and ability to complete household chores with an ability to maintain
substantial gainful activity (“SGA”). (Doc. 14).

1. Whether the ALJ appropriately weighed the treating source opinions.

Plaintiff argues as her first assignment of error that the ALJ failed to give good reasons
for declining to give controlling weight to her treating physicians. (Doc. 14 at 8-11). In support,
plaintiff cites to treatment notes and examination findings from Drs. Simons, Abou-Elsaad, and
Heindl. (/d.). In response, the Commissioner argues that plaintiff fails to cite to any actual
treating source opinions regarding her functional limitations. (Doc. 20 at 9). The Commissioner
responds that the ALJ reasonably weighed the medical evidence, including treatment records
from Drs. Simons, Abou-Elsaad, and Heindl, in concluding that plaintiff was not disabled. (/d.
at 9-10).

It is well-established that the findings and opinions of treating physicians are entitled to

substantial weight. Under the treating physician rule, “greater deference is generally given to the

11
opinions of treating physicians than to those of non-treating physicians. . . .” Rogers, 486 F.3d at
242; Wilson, 378 F.3d at 544. The rationale for the rule is that treating physicians are “the
medical professionals most able to provide a detailed, longitudinal picture of [a claimant’s]
medical impairment(s) and may bring a unique perspective to the medical evidence that cannot
be obtained from the objective medical findings alone.” Rogers, 486 F.3d at 242. A treating
source’s medical opinion must be given controlling weight if it is (1) “well-supported by
medically acceptable clinical and laboratory diagnostic techniques,” and (2) “not inconsistent
with the other substantial evidence in [the] case record[.]” 20 C.F.R. § 404.1527(c)(2); see also
Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013). Ifa treating source’s
medical opinion is not entitled to controlling weight, the ALJ must apply the following factors in
determining what weight to give the opinion: the length of the treatment relationship and the
frequency of examination, the nature and extent of the treatment relationship, supportability of
the opinion, consistency of the opinion with the record as a whole, and the specialization of the
treating source. Wilson, 378 F.3d at 544.

Plaintiff's characterization of Drs. Simons, Abou-Elsaad, and Heindl’s treatment notes as
“opinions” and triggering application of the treating physician rule is misguided. The
Regulations define medical opinions as “statements from medical sources that reflect judgments
about the nature and severity of [a claimant’s] impairment(s), including [a claimant’ s] symptoms,
diagnosis and prognosis, what [a claimant] can still do despite impairment(s), and [a claimant’s]
physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(2). “‘Observations, without more, are
not the type of information from a treating physician which will be provided great weight,’ as
medical opinions require “assertions involving judgments about a ‘patient’s symptoms, diagnosis
and prognosis.”’” Messina v. Astrue, No. 1:12-cv-95, 2013 WL 393917, at *3 (S.D. Ohio Jan.

29, 2013) (Report and Recommendation) (quoting Bass v. McMahon, 499 F.3d 506, 510 (6th

12
Cir. 2007) (in turn citing 20 C.F.R. § 404.1513(b), § 404.1527(a)(2)), adopted, 2013 WL
1196597 (S.D. Ohio Mar. 25, 2013). Here, plaintiff cites to various treatment notes, examination
findings, and diagnoses rendered by Drs. Simons, Abou-Elsaad, and Heindl, all of which detail
their clinical observations and treatment of plaintiff. For example, with respect to Dr. Simons,
plaintiff cites to his treatment of plaintiff for denervation and nerve block and examination
findings that plaintiff had myofascial tenderness in the trapezius muscle and experienced
increased pain with flexion/extension of the cervical and lumbar spine. (Doc. 14 at 9).
However, the records cited by plaintiff do not contain statements from Drs. Simons, Abou-
Elsaad, and Heindl reflecting their judgment about plaintiff's functional limitations or her work-
related abilities despite her impairments so as to constitute an “opinion” under the Regulations.
20 C.F.R. § 404.1527(a)(2).

To the extent plaintiff argues that the ALJ ignored Dr. Abou-Elsaad’s statements that she
was not permitted to drive (Doc. 14 at 11, citing Tr. 1039-57), she fails to show any reversible
error that this limitation is work preclusive. In her reply brief, plaintiff concedes that an inability
to drive would not preclude work as a router, cafeteria attendant, or label coder, the jobs
identified by the VE and relied upon by the ALJ. (Doc. 23 at 6). Plaintiff nevertheless argues
that her “underlying seizure disorder would preclude such employment.” (/d.). Yet, plaintiff
fails to cite any medical evidence of limitations, other than driving, resulting from her seizure
disorder that would preclude the limited light work found by the ALJ. Nor has she cited to any
medical evidence showing that the frequency and severity of her seizures would preclude
substantial gainful activity. In the absence of any opinions from these doctors about plaintiff's

functional limitations and her ability to perform work-related activities, the ALJ was not required

13
to apply the treating physician rule. Accordingly, plaintiff's first assignment of error should be
overruled.?

2. Whether the ALJ properly evaluated plaintiff's subjective complaints.

As her second assignment of error, plaintiff argues that the ALJ erred in concluding that
her testimony and subjective complaints were not consistent with the medical evidence of record.
(Doc. 14 at 11). Plaintiff argues that the ALJ failed to consider subjective complaints noted in
the record regarding her mental functioning, including difficulties with memory, completing
tasks, concentration, following instructions, paying attention, handling stress, and participating in
social events. (/d. at 13) (citing Function Report, Tr. 307-08). Plaintiff also argues that her
subjective complaints regarding her physical impairments are consistent with the medical
records. (/d.). Plaintiff argues that she has difficulty with lifting, squatting, bending, standing,
reaching, walking, sitting, kneeling and stair climbing. (/d.) (citing Function Report, Tr. 308).
Plaintiff argues that these subjective complaints are consistent with Dr. Simons’ notes that
plaintiff's pain was aggravated by these activities and that plaintiff suffered from trigger point
tenderness in the occipital region, head and neck, and thoracic and lumbar paraspinal muscles.
(/d.) (citing Tr. 779, 995-1017). Plaintiff also argues that these records are consistent with her
testimony at the hearing that she requires a recliner, must elevate her legs, uses a tens unit and
heating pad, and suffers from pain and numbness in her lower extremities. (/d.) (citing Tr. 110,
117). Plaintiff contends that the ALJ cherry-picked select portions of the record in considering
her subjective complaints. (/d. at 14).

The regulations and SSR 16-3p describe a two-part process for evaluating an individual’s

statements about symptoms, including pain. First, the ALJ must determine whether a claimant

 

? Plaintiff does not challenge the weight the ALJ afforded to the opinions of the state agency reviewing physicians
and psychologists or the consultative examiner. Therefore, the Court deems any such arguments waived.

14
has a medically determinable physical or mental impairment that can reasonably be expected to
produce the symptoms alleged; second, the ALJ must evaluate the intensity, persistence, and
functional limitations of those symptoms by considering objective medical and other evidence,
including: (1) daily activities; (2) the location, duration, frequency, and intensity of pain or other
symptoms; (3) precipitating and aggravating factors; (4) the type, dosage, effectiveness, and side
effects of any medication taken to alleviate pain or other symptoms; (5) treatment, other than
medication, received for relief of pain or other symptoms; (6) any measures used to relieve pain
or other symptoms; and (7) other factors concerning functional limitations and restrictions due to
pain or other symptoms. 20 C.F.R. § 404.1529(c); SSR 16-3p, 2017 WL 5180304, *3-8. The
ALJ’s assessment of a claimant’s subjective complaints and limitations must be supported by
substantial evidence and based on a consideration of the entire record. Rogers, 486 F.3d at 247
(internal quotation omitted). An ALJ’s explanation of this decision “must be sufficiently specific
to make clear to the individual and to any subsequent reviewers the weight the adjudicator gave
to the individual’s statements and the reasons for that weight.” Jd. at 248.

In this case, the ALJ conducted a thorough review of the record and properly evaluated
plaintiff's subjective complaints in accordance with 20 C.F.R. § 404.1529(c) and SSR 16-3p.
The ALJ found that while plaintiff's medically determinable impairments could reasonably be
expected to cause some of her alleged symptoms, the plaintiff's statements “concerning the
intensity, persistence and limiting effects of these symptoms are not entirely consistent with the
medical evidence and other evidence in the record for the reasons explained in this decision.”
(Tr. 17). In making this determination, the ALJ explained that the totality of the evidence
reflects that treatment, examination findings, and activities of daily living were not consistent
with the debilitating conditions alleged by plaintiff. The record substantially supports the ALJ's

finding that the totality of the evidence was not fully consistent with plaintiff's allegations of

1S
disabling mental and physical limitations.

With regard to plaintiff's mental impairments, the ALJ acknowledged that the record
reflected a history of affective disorder and mood disorder. (Tr. 17). Nevertheless, the ALJ
noted that plaintiff's mental impairments never resulted in inpatient hospitalizations, frequent
emergency treatment, or significant mental health treatment. (Tr. 18). Rather, the record
showed that plaintiff's mental symptoms were controlled with conservative, routine treatment,
which consisted of medication management and some in-office counseling. (/d.). Plaintiff
reported that she had not seen a mental health provider for a few years and quit counseling
because she believed it was a waste of time. (/d.) (citing Tr. 1341, 1252). The ALJ also
reasonably considered that mental signs and findings were not consistent with the degree of
mental limitations alleged by plaintiff as the record contained normal findings with respect to
plaintiff's mood, affect, behavior, judgment, and thought content. (Tr. 19) (citing Tr. 941, 1174,
704, 715, 719, 386, 389, 426, 1381, 890, 1130). In addition, the ALJ considered normal findings
from a 2017 mental evaluation in relation to plaintiff's bariatric sleeve surgery and MMPI
testing. (/d.) (citing Tr. 1245, 1253-54). The ALJ reasonably concluded that if plaintiff's mental
conditions were disabling, the record would reflect more aggressive treatment and document
more serious signs, findings, and symptoms.

With regard to plaintiffs physical impairments, the ALJ acknowledged plaintiff's
statements that her symptoms were generally persistent and aggravated by activity. (Tr. 17).
The ALJ also considered plaintiff's testimony that she has daily headaches. (/d.). Nevertheless,
the ALJ noted that these subjective complaints were not supported by the objective medical
evidence, treatment, and activities of daily living. The ALJ noted that plaintiff ambulates
effectively, and her physical symptoms were “generally well managed with conservative, routine

treatment, consisting primar[ily] of medication management.” (Tr. 17). The ALJ noted that

16
plaintiff's seizures were controlled with medications such as Keppra, and plaintiff reported pain
relief with migraine medication. (/d.) (citing Tr. 1132-75 (records from Dr. Heindl); Tr. 1261-89
(records from Dr. Abou-Elsaad and MRI conducted by Dr. Kim); Tr. 1293-1324 (records from
Dr. Heindl); Tr. 730-883 (records from Dr. Simons, Greater Cincinnati Pain Management)). The
ALJ also considered that plaintiff's physical examinations revealed some signs of pain and
tenderness, but she generally had normal neurological, respiratory, and musculoskeletal objective
findings. (Tr. 18) (citing Tr. 941, 952, 962, 972, 975, 1132, 1143, 715, 719, 386, 389, 426, 1381,
1028, 1062, 1296, 1301, 1316, 1130, 1329-30, 1333, 1348, 1261-90, 1293-1234). The ALJ also
gave a detailed explanation of why plaintiff's subjective complaints of disabling seizures and
headaches were not entirely consistent with the objective evidence of record. (Tr. 18). Plaintiff
consistently denied experiencing daily headaches. (Tr. 1046, 1262, 1267, 1274). The ALJ also
noted that plaintiff's migraines were generally controlled with medications, including Imitrex
and Inderal. (Tr. 18). As the ALJ reasonably noted, there has been little to no change in
plaintiffs migraine medications in the past year, which suggests her headaches were generally
well-controlled. The ALJ reasonably concluded that if plaintiff were having migraine headaches
as often as she testified to, it would be expected that her medications would have been adjusted
to address the frequency of her headaches, but they were not. (Tr. 17). With respect to
plaintiff's seizures, the ALJ noted that an MRI of the brain showed a possible small left parietal
benign meningioma, but her EEG was normal, examination findings generally remained stable,
and it was felt that the meningioma was “less likely the cause of her seizure[s]”. (Tr. 18, citing
Tr. 1047, 1052).

Finally, the ALJ reasonably considered that plaintiff's daily activities were inconsistent
with her subjective complaints of disabling physical and mental impairments. The ALJ

explained that the record showed that plaintiff lives alone, cares for her pet, handles her own

17
personal care, does some laundry, shops, uses a computer, watches television, talks on the phone,
and hosts visitors. (Tr. 19). The ALJ also noted that plaintiff was fairly active and walked for
exercise. In 2017, plaintiff reported walking one mile per day and lost 15 pounds as a result.

(Tr. 19-20). See Keeton v. Comm ’r of Soc. Sec., 583 F. App’x 515, 532 (6th Cir. 2014) (noting
that an ALJ may “consider household and social activities engaged in by the claimant in
evaluating a claimant’s assertions of pain or ailments”).

Overall, the ALJ reasonably determined that plaintiff's allegations of disabling mental
and physical impairments were not supported by the longitudinal record, including the objective
medical evidence and plaintiffs treatment history and daily activities. Even if the Court were to
agree with plaintiff that certain medical records corroborated plaintiff's complaints, the ALJ’s
decision must be affirmed if it is supported by substantial evidence. See Ulman v. Comm’r of
Soc. Sec., 693 F.3d 709, 714 (6th Cir. 2012); Her v. Commissioner, 203 F.3d 388, 389 (6th Cir.
1999). Where, as here, the ALJ’s assessment of plaintiff's subjective limitations is supported by
substantial evidence, the Court affords great weight and deference to the ALJ’s finding. Walters,
127 F.3d at 531. Accordingly, plaintiff's second assignment of error should be overruled.

3. Whether the ALJ erred in considering the impact of plaintiff's obesity.

As her third assignment of error, plaintiff argues that the ALJ failed to consider the
impact of her obesity on her ability to work in accordance with SSR 02-0lp. (Doc. 14 at 14-16).
Plaintiff argues that the ALJ failed to consider the record evidence documenting her obesity,
such as her thyroid condition and the fact that she underwent gastric sleeve surgery and was
referred for “revision surgery” as a result of recurrent hiatal hernias, which was to be performed
one month following the hearing. (/d. at 15). Plaintiff argues that she will soon undergo gastric
bypass surgery since the gastric sleeve surgery failed. (/d.). Further, plaintiff argues that

following the gastric sleeve surgery, she has had recurrent issues with irritable bowel syndrome

18
and diarrhea. (/d.). Plaintiff testified that she experiences these issues every day for an hour a
day. (/d.).

SSR 02-01p addresses the evaluation of obesity in the disability process. Social Security
Ruling 02-01p, 2002 WL 34686281 (Sept. 12, 2002). SSR 02-01p recognizes that obesity may
affect an individual’s ability to perform the exertional functions of sitting, standing, walking,
lifting, carrying, pushing, and pulling, as well as an individual’s ability to perform postural
functions such as climbing, balancing, stooping, and crouching. SSR 02-01p, 2002 WL
34686281, at *6. The Ruling insures that the Commissioner will consider a claimant’s obesity in
performing steps two through five of the sequential evaluation process. SSR 02-01p, 2002 WL
34686281, at *3. SSR 02-01p does not mandate a particular mode of analysis for an obese
claimant. Bledsoe v. Barnhart, 165 F. App’x 408, 411 (6th Cir. 2006). “It only states that
obesity, in combination with other impairments, ‘may’ increase the severity of the other
limitations.” /d. at 412 (quoting SSR 02-01p). See also Young v. Comm’r of Soc. Sec., No. 3:09
CV 1894, 2011 WL 2182869, at *7 (N.D. Ohio June 6, 2011) (“The Sixth Circuit requires the
ALJ to mention obesity either expressly or indirectly where the record includes evidence of
obesity’s effects on the claimant’s impairments.”).

In light of the regulations requiring that a claimant “must furnish medical and other
evidence that [the Commissioner] can use to reach conclusions about your medical
impairment(s) and... its effect on your ability to work on a sustained basis,” 20 C.F.R. §
404.1512, a claimant relying on obesity to establish disability should provide evidence that
obesity affects her ability to work. Snyder v. Comm’r of Soc. Sec., No. 2:10-cv-00821, 2012 WL
27302, at *8 (S.D. Ohio Jan. 5, 2012) (Report and Recommendation), adopted, 2012 WL 871202
(S.D. Ohio Mar. 13, 2012) (citing Cranfield v. Comm’r, Soc. Sec., 79 F. App’x 852, 857-58 (6th

Cir. 2003) (finding that even though physician’s reports indicated obesity, the ALJ was not

19
obligated to address the claimant’s obesity in light of the claimant’s failure to provide evidence
that her obesity was a significant impairment that affected her ability to work); May v. Astrue,
No. 4:10-cv-1533, 2011 WL 3490186, at *6 (N.D. Ohio June 1, 2011) (holding that the ALJ had
no obligation to address a claimant’s obesity when, despite a diagnosis of obesity in the record,
the claimant did not carry burden of demonstrating there were any “functional limitations
ascribed to the condition[ ]’)).

Here, the ALJ found that plaintiff's obesity was a severe impairment. (Tr. 12). The ALJ
also considered plaintiffs obesity at step three of the sequential evaluation process in evaluating
whether plaintiff's impairments met the listed impairments in 20 CFR Part 404, Subpart P,
Appendix 1. (Tr. 14). At step three, the ALJ specifically noted that he “considered the impact
obesity has on limitation of function, including the [plaintiff]’s ability to perform routine
movement and necessary physical activity within the work environment” in accordance with
SSR 02-01p. (/d.). Nevertheless, the ALJ concluded that the record did not demonstrate that
plaintiff's obesity was medically equivalent to a listed impairment. (/d.). Plaintiff argues that
the medical records discussed above support that her obesity limits her ability to function.
However, plaintiff has not cited any medical evidence or opinions indicating there are additional
restrictions the ALJ should have included in the RFC to accommodate the impact of obesity on
her other impairments. Nor has plaintiff identified any specific functional limitations imposed
by her obesity. The ALJ was not required to assume in the absence of such evidence that obesity
exacerbated plaintiff's impairments and impacted her ability to perform basic work activities.
See SSR 02-01p, 2002 WL 34686281, at *6 (the ALJ “will not make assumptions about the
severity or functional effects of obesity combined with other impairments.”). For these reasons,
the Court finds that the ALJ adequately considered plaintiff's obesity. Plaintiff's third

assignment of error should be overruled.

20
4. Whether the ALJ properly determined plaintiff's RFC

Plaintiff argues that the ALJ rejected the substantial evidence of record in fashioning the
RFC, which in turn did not accurately reflect her true functional limitations. (Doc. 14 at 19).
Plaintiff cites to Dr. Abou-Elsaad’s records documenting a history of chronic migraines, as well
as her own testimony that she experiences frequent headaches that have gotten progressively
worse and result in vomiting. (/d. at 17). Plaintiff also cites to her testimony that she suffers
from panic attacks over four to five times per week. (/d.). Plaintiff also cites to testimony that
she experiences crying spells a couple of times per week and has received diagnoses of
Generalized Anxiety Disorder, Major Depression, and Dysthymic Disorder. (/d.) (citing Tr. 114,
890).

The ultimate responsibility for determining a claimant’s capacity to work lies with the
Commissioner. Coldiron v. Comm 'r of Soc. Sec., 391 F. App’x 435, 439 (6th Cir. 2010) (citing
42 U.S.C. § 423(d)(5)(B); Nejat v. Comm ’r of Soc. Sec., 359 F. App’x 574, 578 (6th Cir. 2009)).
See also 20 C.F.R. § 404.1546(c) (the responsibility for assessing a claimant’s RFC lies with the
ALJ). It is the ALJ’s duty to fashion an RFC based on all of the evidence of record. The ALJ
can fulfill his obligation “without directly addressing in his written decision every piece of
evidence submitted by a party.” Kornecky v. Comm 'r of Soc. Sec., 167 F. App’x 496, 508 (6th
Cir. 2006) (quoting Loral Defense Systems-Akron v. N.L.R.B., 200 F.3d 436, 453 (6th Cir. 1999)
(citations and internal quotation marks omitted)). See also Simons v. Barnhart, 114 F. App’x
727 733 (6th Cir. 2004) (“Although required to develop the record fully and fairly, an ALJ is
not required to discuss all the evidence submitted, and an ALJ’s failure to cite specific evidence
does not indicate that it was not considered.”) (quoting Craig v. Apfel, 212 F.3d 433, 436 (8th
Cir. 2000)).

In this case, the ALJ gave plaintiff an RFC for light work with postural and non-

21
exertional limitations. As explained above, there was no opinion evidence from plaintiff's
treating physicians that required the ALJ to apply the treating physician rule, and the state
agency physicians opined that plaintiff could perform less than the full range of light exertional
activity. (Tr. 129-142; 144-156). Plaintiff's argument that the ALJ ignored pertinent evidence
and statements from her testimony is not well-taken. Contrary to plaintiff's assertion, the ALJ’s
decision thoroughly considered plaintiff's testimony regarding daily headaches but concluded
that it was not supported by the record. (Tr. 17). The ALJ noted that plaintiff's migraine
medications had not been adjusted and treatment notes regularly noted that her migraines were
well-controlled. (Tr. 17-18). Plaintiff contends the RFC does not accommodate her “ongoing
struggles with severe chronic migraine headaches” (Doc. 23 at 7), but plaintiff fails to cite to any
medical evidence that supports additional functional limitations or undermines the ALJ’s
decision. Likewise, the ALJ thoroughly considered plaintiff's mental health impairments and
noted that mental evaluations generally revealed normal findings, and plaintiff's symptoms were
generally well-controlled with conservative, routine treatment consisting of medication
management and in-office counseling. (Tr. 18). Plaintiff has not shown how the records and
hearing testimony she cites support further limitations in the RFC than the ALJ assessed. The
undersigned notes that even where substantial evidence would support a different conclusion or
where a reviewing court would have decided the matter differently, the ALJ’s decision must be
affirmed if it is supported by substantial evidence. See Her, 203 F.3d at 389. Accordingly, the
ALJ’s RFC determination is supported by substantial evidence and plaintiff's fourth assignment

of error should be overruled.

ae
5. Whether the ALJ improperly equated plaintiff's daily activities and household
chores to an ability to maintain SGA.

As her fifth assignment of error, plaintiff alleges that the ALJ improperly equated her
daily activities and household chores with an ability to maintain SGA and work on a sustained
basis. (Doc. 14 at 19-21). While an individual’s ability to perform household and social
activities is not direct evidence of an ability to maintain gainful employment, “[a]Jn ALJ may...
consider household and social activities engaged in by the claimant in evaluating a claimant’s
assertions of .. . ailments.” Keeton, 583 F. App’x at 532. See also Gilbert vy. Comm’r of Soc.
Sec., No. 2:13-cv-00355, 2014 WL 4659858, at *3 (S.D. Ohio Sept. 17, 2014) (evidence of the
plaintiff's daily activities, “including being able to get along with people in social settings, is
inconsistent with the conclusion that Plaintiff was someone suffering from a ‘disabling mental
impairment’”). Cf Yates v. Colvin, 940 F. Supp. 2d 664, 674 (S.D. Ohio 2013) (citing Warner v.
Comm ’r of Soc. Sec., 375 F.3d 387, 392 (6th Cir. 2004) (permitting an ALJ to consider daily
activities such as housework and social activities in evaluating complaints of disabling pain); 20
C.F.R. § 404.1529(c)(3)(i) (authorizing an ALJ to consider activities when evaluating pain and
functional limitations)).

Here, the ALJ did not improperly equate plaintiff's activities of daily living with an
ability to perform SGA. The ALJ noted that plaintiff could perform a wide range of activities
that were not supportive of a disability finding. (Tr. 20). The ALJ also noted that despite her
physical and mental impairments, plaintiff has engaged in “a somewhat normal level of daily
activity and interaction.” (/d.). Plaintiff challenges the ALJ’s conclusion that “the physical and
mental capabilities requisite to performing many of the tasks described above, as well as the
social interactions, replicate those necessary for obtaining and maintaining employment.” (/d.).

The ALJ did not specifically explain which of plaintiffs daily activities he considered essential

Z3
to obtaining and maintaining employment. Had the ALJ simply equated plaintiff's ability to
handle personal care, provide for her pets, shop, count change and use a checkbook, use a
computer, watch television, talk on the phone, and host visitors with the ability to perform
sustained full-time employment as plaintiff alleges, the Court would agree that the ALJ’s
evaluation of plaintiff's daily activities would be troubling. However, as explained above in
connection with plaintiff's second assignment of error, the ALJ considered other relevant factors
in addition to plaintiff's daily activities in assessing plaintiff's subjective complaints, including
the lack of supporting objective evidence and examination findings and plaintiff's conservative
treatment history. Accordingly, plaintiff's final assignment of error should be overruled.

For the foregoing reasons, IT IS THEREFORE RECOMMENDED that the decision of

the Commissioner be AFFIRMED and this case be closed on the docket of the Court.

Date: 2 / li [ ALDALO 5 ;
Karen L. Litkovitz

United States Magistrate Judge

 

24
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

AMBER ANN FLINDERS, Case No. 1:18-cv-770

Plaintiff, Barrett, J.
Litkovitz, M.J.

vs.
COMMISSIONER OF

SOCIAL SECURITY,
Defendant.

NOTICE TO THE PARTIES REGARDING THE FILING OF OBJECTIONS TO R&R
Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party's objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

a9
